Citation Nr: 1444765	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-29 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a 70 percent initial rating for major depressive disorder.

2.  Entitlement to a 100 percent initial rating for major depressive disorder.

3.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active duty service from January 1978 to June 1988.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that assigned a 30 percent rating for major depressive disorder.  In an October 2011 rating decision, the RO assigned an increased, 50 percent rating for the disability, effective from October 22, 2009.  This action did not resolve the Veteran's appeal.

A brief explanation of the procedural history of the Veteran's major depressive disorder is necessary.  After the RO awarded service connection and assigned the 30 percent rating for the disability in a March 2009 rating decision, the Veteran's VA medical records dated up until September 2009 were associated with the record.  In October 2009, the Veteran requested an initial increased rating for his service-connected psychiatric disability and submitted additional medical evidence in support of this request.  Although there is no submission or communication from the Veteran that may be construed as a Notice of Disagreement with the March 2009 rating action, by virtue of the receipt of the additional medical records, VA was in receipt of new and material evidence within one year of a rating decision addressing the psychiatric disability and must relate this evidence back to the original claim.  See 38 C.F.R. § 3.156(c) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the March 2009 rating decision did not become final and remained pending.  As such, the March 2009 rating decision has been identified as the rating action currently on appeal.

In April 2014, the Veteran submitted additional evidence in support of his claims along with a waiver of the RO's initial consideration of this evidence.

By his submission of private medical evidence in February 2013, the Veteran raised informal claims for service connection for cervical spine and bilateral knee disorders.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to a 70 percent initial rating for major depression is decided herein while the other issues on appeal are addressed in the REMAND that follows the ORDER below.


FINDING OF FACT

Throughout the entire period of the claim, the Veteran's service-connected major depressive disorder has been productive of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 70 percent rating for major depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

General Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The Veteran's psychiatric disability is evaluated under Diagnostic Code 9434, 38 C.F.R. § 4.130.  Under Diagnostic Code 9434, the following applies:

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating the evidence, the Board also considers the Global Assessment of Functioning (GAF) scores assigned during the period on appeal.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed.) (DSM-V); Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

Initially, the Board notes that the Veteran has been diagnosed with major depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD) during the pendency of his claim.  When the record does not differentiate or distinguish exactly what measure of the Veteran's symptoms are attributable to the service-connected major depressive disorder versus his nonservice-connected psychiatric disorders, the Board has resolved this doubt in the Veteran's favor according to 38 C.F.R. §§ 3.102 and 4.3 and for all intents and purposes attribute all symptoms in question to the service-connected disability, so in this particular instance to his major depressive disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

An October 2007 VA mental health assessment record includes the Veteran's report of dealing with depression for more than a year and problems with irritability and anger, with occasional flare ups.  He described feeling angry just going into work and a decreased desire to complete his job.  He reported that he was not talking much to others, including his family, and he stated that he felt lonely.  The Veteran endorsed additional symptoms of poor concentration, easily distracted, poor energy, and little interest in former leisure activities.  The Veteran was noted to use antidepressant medication.  Following a mental status examination, he was assigned a GAF score of 45.    

VA medical records dated from December 2007 to February 2008 show that the Veteran regularly received psychiatric treatment.  Collectively, these records include reports of depression, marital difficulty, a tendency to spend a lot of time alone, sporadic and uncontrollable crying spells, anxiety, and irritability.  He reported during this time that he was not compliant with taking his psychiatric medication.  

April 2008 VA records documenting the Veteran's psychiatric treatment include his report of experiencing auditory and visual hallucinations and paranoid thoughts.  When he was alone, he stated that he heard a voice that was difficult to discern at times.  During this time, the Veteran also reported feelings of rage but stated that he was able to let it go with a break from the situation.  He stated that he was able to walk away when he became irritated by others despite having violent thoughts.  The Veteran denied any physical violence but reported being angry at work.  On a mental status examination performed that month, his mood was poor and his judgment and insight were fair.  The examiner determined that his major depressive disorder was of moderate severity and assigned a GAF score of 45.

During a September 2008 VA individual therapy session, the Veteran described his mood as "up and down" and reported having crying spells, during which he was isolative.  He had less frequent visual hallucinations, but continued to have auditory hallucinations and paranoia.  The Veteran stated that when he drove, he had a sensation that someone was in his back seat watching over him requiring him to check the rear of his car.  The examiner noted that the Veteran was taking classes towards a Master's degree.  The mental status examination revealed normal motor and speech, poor mood, and fair insight and judgment.  He continued with a GAF score of 45.  

The Veteran underwent a VA psychiatric examination in December 2008.  During the examination, he endorsed difficulty with his memory, irritability, and a tendency to isolate himself from others.  He described an accident at work when he ran the company car into a mailbox due to a loss of concentration.  Reportedly, the Veteran felt withdrawn and irritable towards his wife and children.  He further stated that he spent less time doing leisure activities, such as working out and working on cars.  He did report having one close friend who he saw approximately two times a week.
  
On the mental status examination, the Veteran presented with a depressed mood and sad and constricted affect.  There was no impairment of speech, thought process, or thought content.  He denied having suicidal or homicidal thoughts but stated that he was physically aggressive towards another person a couple of months prior.  He demonstrated mild to moderate memory impairment.  His concentration and insight did not appear to be impaired.  Additional symptoms included intrusive thoughts, psychological and physiological reactivity to images, emotional detachment from others, sleep impairments, and irritability.  The Veteran's GAF score was 53 and the examiner determined that he exhibited moderate to considerable symptoms associated with PTSD and major depressive disorder.  The examiner determined that the Veteran's social adaptability, interaction with others, and ability to maintain employment were moderately to considerably impaired.  

VA records dated from January 2009 to December 2009 show additional treatment for the Veteran's psychiatric symptomatology.  Notably, his symptoms during this time period included the following:  depression; variable concentration; anxiousness; nervousness; sleep difficulty; reports of transient illusions or visions; nightmares; poor motivation; isolative behavior; verbal outbursts towards family members; increased memory difficulty; intrusive thoughts; problems with concentration; a sensation that a presence was watching him when he was alone in his car; and reports of difficulty at work.  The mental status examinations conducted during this time period revealed a depressed mood and frustrated/dysphoric affect and resulted in GAF scores ranging from 41 to 45.  In October 2009, his treating physician noted the Veteran to have had an angry verbal outburst during a discussion of an unrelated medical disability.  In November 2009, he endorsed having suicidal thoughts and stated that he avoided going places due to fear of becoming too irritated.  

On a medical disability information request, completed in conjunction with the Veteran's claim for short-term disability insurance, the Veteran's VA physician stated that he was seen for treatment for his major depressive disorder from October 2007 to September 2009, during which time the Veteran was prescribed antidepressant medications and attended weekly psychotherapy.  His symptoms included severely depressed mood, auditory hallucinations, visual illusions, poor energy, and poor concentration.  The physician stated that the Veteran's depression could be chronic and that the length of the full disability was unknown.  

The Veteran underwent an additional VA examination in November 2009, at which time the examiner reviewed the claims files.  The Veteran used medication to treat his psychiatric symptoms and attended individual counseling once a week.  He endorsed problems of irritability with coworkers and customers, withdrawal from family, difficulty with concentration and memory, and difficulty performing his job tasks.  He reported having one casual friend that he saw once a week and stated that he no longer participated in previously enjoyable leisure activities.  

On the mental status examination, the Veteran presented with a depressed mood and congruent affect and he had poor eye contact.  His speech was slow and there was some evidence of psychomotor retardation.  His memory was moderately impaired for immediate information.  The examiner did not note any impairments of thought processes, thought content, or concentration.  The Veteran reported being physically aggressive with another person a few weeks earlier.  The Veteran also reported that his symptoms had worsened and that he skipped bathing for approximately four to five days due to depression.  The examiner assigned a GAF score of 53 and characterized the severity of the Veteran's major depression disorder as moderate to considerable.  The examiner determined that the Veteran's social adaptability and interactions with others to be mildly to considerably impaired.  According to the examiner, his ability to maintain employment and perform job duties was moderately to considerably impaired.  The examiner estimated the Veteran's overall disability to be in the moderate to considerable range.

A January 2010 assessment associated with the Veteran's SSA claim includes the examiner's determination that the Veteran's major depression imposed moderate functional limitations on his ability to interact with others.  He found the Veteran to have moderate limitations in his ability to interact appropriately with coworkers and supervisors.  The examiner determined that the Veteran would function best in work settings with limited contact with the general public and minimal interaction with coworkers.  The examiner concluded that the Veteran could work a normal work week with an occasional interruption due to his mental disorder.

Treatment records dated in January and March 2010 collectively reflect symptoms of poor energy, easily irritated, avoidance of people including family, worry, racing thoughts, difficulty concentrating, illusions, and fleeting suicidal thoughts.  On three occasions during this time period, examiners noted that his appearance was disheveled and his beard was untrimmed.  The mental status examinations completed during this time revealed a depressed mood and congruent affect.  The Veteran denied any homicidal or suicidal thoughts but reported having illusions.  There was no evidence of impaired speech or psychomotor retardation.  During a February 2010 treatment session, he endorsed some continued paranoid feelings and described a need to look out of the window and a feeling that he was being watched whenever he was out.  

In a March 2010 letter, the Veteran's treating psychologist stated that the Veteran's psychiatric condition affected his attention, memory, and concentration.  The psychologist stated that this was subsequent to the memory and concentration problems that are common with increasing age.  According to this clinician, the Veteran's memory problems were further exacerbated by his physical pain and financial stress.  The psychologist concluded that the Veteran's concentration and attention difficulties were a function of his psychiatric condition, age, stress, and health problems.

The Veteran received in-patient treatment at a VA medical facility in March 2010 due to suicidal thoughts.  A March 2010 mental status examination revealed depressed mood, constricted affect, and thought processes that were ruminative and pre-occupied, with depressive/pessimistic themes.  The Veteran was assigned a GAF score of 30 at the time of admission, and was later assigned a GAF score of 55 prior to his discharge.  

Records of VA individual and group therapy dated from April 2010 to September 2011 document reported symptoms of sleep impairments, feeling enraged, depression, feeling "out of control," isolating himself when at home, a history of suicidal thoughts, panic attacks, feelings of hypervigilance and paranoia when out, illusions, and decreased energy.  During an April 2010 therapy session, he appeared disheveled and his beard was untrimmed.  In July 2010, the Veteran reported being nervous, sweating, and having an increased heart rate when he went out, and that sometimes this resulted in him prematurely leaving the situation.  In March 2011, he was noted to have displayed inappropriate behavior towards a VA social worker.  He reported increased depression in July 2011.  These records reflect GAF scores ranging from 41 to 55 and clinical findings of a depressed mood and dysphoric and tearful affect.  

The Veteran's wife described her observations as to the manifestations of his service-connected disability in a statement received by VA in May 2010.  She described the Veteran as withdrawn, depressed, and short-tempered.  According to his wife, the Veteran did not go places because he felt paranoid and had anxiety attacks.  She stated that he had road rage and that he was no longer interested in his previous hobbies.  His wife stated that she noticed a drastic change in the Veteran when he began to work at his job at a call center in that he became increasingly depressed, very quiet, and rarely interacted with the family.  She stated that he isolated himself from friends and expressed a sense that everyone was out to get him.  The Veteran's wife also relayed an incident when he expressed feeling of rage towards another person he saw out in public and that he envisioned himself hurting the individual.    

A July 2011 VA mental disorders examination report shows further assessment of the Veteran's psychiatric disability and documents his complaint of ongoing depression.  His symptoms included difficulty sleeping, depressed mood, easily fatigued, and poor energy.  The Veteran stated that he was frequently isolated and withdrawn from others and that he did not feel like being involved with others.  He endorsed recent suicidal thoughts.  The Veteran reported experiencing feelings of depression, anxiety, and annoyance towards customers when he last worked in October 2009.  He also described sporadic completion of his activities of daily living relative to his mood.  On the mental status examination, the Veteran initially presented with a great deal of psychomotor agitation, although he calmed down.  He made poor eye contact and kept his head down for most of the examination.  There was no evidence of thought or perceptual disturbances.  The examination resulted in a GAF score of 50.  The examiner determined that the Veteran continued to experience significant symptoms of depressive disorder that impacted his ability to perform occupational, recreational, and social activities.  

VA records dated from May to June of 2013 note that the Veteran had suicidal ideation and show that the Veteran participated in group therapy.  

The Veteran underwent an additional VA mental disorders examination in December 2013.  The symptoms attributed to his psychiatric diagnoses included depressed mood, low energy and motivation, fatigue, isolation, irritability, problems with concentration and sleep, and anxiety.  He endorsed having martial difficulty, irritability, and withdrawal from others including his family.  He reported having one close friend that he saw approximately once a week and that he attended church.  He described having problems with concentration and irritability towards coworkers, supervisors and customers when he was last employed four years prior.  The examiner noted the Veteran to have difficulty establishing and maintaining effective relationships and difficulty adapting to stressful circumstances, including work or a work-like setting.  He was also noted to have an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner summarized the Veteran's level of occupational and social impairment as occupational and social impairment with reduced reliability and productivity.   

After careful review of the evidence, the Board finds that a 70 percent rating is warranted for the psychiatric disability throughout the period of the claim.  During the entire pendency of the claim, the record reflects that the Veteran's psychiatric disability has more nearly approximated deficiencies in most areas than reduced productivity and reliability throughout the period of the claim.  Evidence of record supports that the Veteran's symptoms have included suicidal ideations, depressed mood, auditory and visual hallucinations, hypervigilance, angry outbursts, paranoid thoughts, impaired memory and concentration, irritability, anxiety, social withdrawal, and isolation.  Additionally, the Veteran's GAF scores primarily ranging from 30 to 55 indicate moderate to severe symptoms and impairment in several areas.  The Board acknowledges the December 2013 VA examiner's conclusion that the Veteran's psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.  Nevertheless, the preponderance of the evidence, in particular the VA treatment records reflecting regular psychiatric treatment and the credible lay statements from the Veteran and his wife, supports a finding that a 70 percent rating is warranted throughout the period of the claim.


ORDER

Entitlement to a 70 percent rating for major depression throughout the initial-rating period is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The claims for a 100 percent rating for psychiatric disability and a TDIU require additional development prior to any further adjudicative action.  

As a result of the Board's decision to grant an initial 70 percent rating for the service-connected psychiatric disorder, the Veteran currently meets the schedular requirement for a TDIU.  See 38 C.F.R. § 4.16(a) (2013).   

The Veteran claims that he is currently unable to maintain employment due to his service-connected depression disorder and a service-connected left wrist disability.  The evidence indicates that he has not worked since October 2009.  The salient question is whether his service-connected disabilities are sufficient by themselves to render him unemployable.  For instance, in January 2012, a physician reported the Veteran's conditions as including left wrist, cervical spine, neuropathy, and migraine headaches conditions and concluded that the Veteran was totally disabled and would remain so.  Service connection is not in effect for a cervical spine disorder, neuropathy, or headaches.  Importantly, even if his nonservice-connected disabilities cause unemployability, this does not exclude the possibility that his service-connected disabilities are sufficient by themselves to cause unemployability.

Given that the medical evidence is unclear as to the impact of his service-connected disabilities on his employability, on remand, a medical opinion should be obtained that addresses whether the Veteran's service-connected disabilities (either singularly or in combination) preclude him from securing and following a substantially gainful occupation.  His nonservice-connected disabilities are not to be considered; nor is his age.  Since the results of this examination will also be relevant to the issue of entitlement to a 100 percent rating for major depression, this issue is also being remanded.

The Board further notes that the outcome of the Veteran's TDIU claim might be impacted by the outcome of the service connection claims that have been referred above to the AOJ for appropriate action.  Thus, adjudication of the TDIU claim should be deferred pending completion of any development or adjudication of the referred claims for service connection for cervical spine and bilateral knee disorders.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:


1.  Undertake any indicated development and then adjudicate the referred claims for service connection for a cervical spine disorder, right knee disorder, and left knee disorder.  

2.  Undertake all necessary development to obtain any outstanding records pertinent to the issues on appeal.

3.  Arrange for the Veteran to be scheduled for a VA examination by an examiner(s) with sufficient expertise to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities are sufficient by themselves (singularly or in combination) to preclude him from securing and following a substantially gainful occupation.

In providing the requested opinion, the examiner must reconcile any conflicting medical opinions or evidence of record.

(Service connection is currently in effect for major depressive disorder, residuals of fracture of the left wrist, left radius scars, and post-operative scar of the left iliac crest.)

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  The RO or the AMC should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


